833 F.2d 1022
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ethel M. WALDROOP, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3408
United States Court of Appeals, Federal Circuit.
October 9, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board, Docket No. AT08318710018, denying the claim for a survivor annuity for failure of petitioner to qualify under the provisions of 5 U.S.C. Sec. 8341 (1982), is affirmed on the basis of the decision of the board.  Nothing has been presented to the court which would justify a different result. 5 U.S.C. Sec. 7703(c) (1982).